           Case 2:19-cr-00304-RFB-VCF Document 217 Filed 04/25/21 Page 1 of 3



 1   Telia Mary U. Williams, Esq.
     Nevada Bar No. 9359
 2
     10161 Park Run Dr., Ste. 150
 3   Las Vegas, Nevada 89145
     Tel: (702) 835-6866
 4   telia@telialaw.com
 5
     Gwynne R. Dumbrigue, Esq.
 6   Nevada Bar No. 10031
     GRD Law Group, LTD.
 7   1819 E. Charleston Blvd., Ste. 101
     Las Vegas, Nevada 89104
 8
     attorneydumbrigue@gmail.com
 9
     Attorneys for Defendant,
10   Latonia Smith
11
                                 UNITED STATES DISTRICT COURT
12
                                          DISTRICT OF NEVADA
13
     UNITED STATES OF AMERICA,                             Case No.: 2:19-cr-00304-RFB-VCF-1
14
                    Plaintiff,
15

     vs.                                                   DEFENDANT’S MOTION FOR
16
                                                           ADDITIONAL TIME WITH COUNSEL
17   LATONIA SMITH,
18                  Defendant.
19

20          Latonia Smith, by way of her counsel, Telia Mary U. Williams, Esq., and Gwynne R.
21
     Dumbrigue Esq., respectfully request additional time with her counsel. Due to the need to be
22
     quarantined she has had less face-to-face preparation with her counsel than she ordinarily would
23
     have, barring the need for Covid precautions, in general, and with new information that has come
24

25   out at her trial, as well as, new rulings, she needs to more carefully engage with her counsel on

26   her trial strategy and to prepare for taking the stand. In particular, Ms. Smith would like to talk
27
     to counsel more carefully about the court’s ruling that if she testifies as to her June 4, 2019
28
                                                       1
           Case 2:19-cr-00304-RFB-VCF Document 217 Filed 04/25/21 Page 2 of 3



 1   sexual assault at the hands of Government witness, Wade Beavers, that she will open the door to
 2
     having the Government present evidence of the BB gun during the October 31, 2019 incident.
 3
     Prior to her counsel’s undertaking cross-examination of Mr. Beavers, where this issue was first
 4
     raised by the Government, she did not anticipate that her discussing her sexual assault would
 5

 6   necessarily implicate her bringing the BB gun into evidence. Had she known she might have

 7   asked her counsel not to mention the sexual assault in Opening Statement. Ms. Smith spoke for
 8
     a couple hours with her counsel about this today, Sunday, April 25 (an attempt to talk also
 9
     yesterday, Saturday, April 24, with counsel failed), but it was not enough time for her to make a
10
     decision on the several issues presented to her. It was also difficult on the phone to refer to
11

12   exhibits and precise document pages and wording, and review materials together, which would

13   greatly assist her. Furthermore, she needs to discuss new information that her counsel has
14
     received from witnesses with whom counsel has met over this past weekend.
15
             Thus, Ms. Smith respectfully requests that she be permitted additional face time with her
16
     counsel before she presents her case. As a proposal, she asks for Tuesday afternoon for two to
17

18   three (2-3) hours with counsel at the courthouse, either in the courtroom, if feasible, or in the

19   Marshal Cell Block. Having had additional time with counsel, Ms. Smith requests that she be
20
     allowed to start her case on Wednesday morning, April 28. She anticipates that she would be
21
     able to finish her case by no later than Thursday morning, April 29.
22
                    Dated this 25th day of April, 2021.
23

24                                                         Respectfully submitted,

25
                                                           LAW OFFICE OF TELIA U. WILLIAMS
26                                                         /s/ Telia Mary U. Williams, Esq.
                                                           Telia Mary U. Williams, Esq.
27
                                                           10161 Park Run Dr., Ste. 150
28                                                         Las Vegas, NV 89145
                                                       2
           Case 2:19-cr-00304-RFB-VCF Document 217 Filed 04/25/21 Page 3 of 3



 1
                                                        Gwynne R. Dumbrigue, Esq.
 2
                                                        GRD Law Group, LTD.
 3                                                      1819 E. Charleston Blvd., Ste. 101
                                                        Las Vegas, Nevada 89104
 4
                                                        Attorneys for Defendant, Latonia Smith
 5

 6                                  CERTIFICATE OF SERVICE

 7          The undersigned hereby certifies that on the following date the foregoing was
 8
     electronically filed with the Clerk of Court using the CM/ECF system.
 9

10   Dated: April 25, 2021
11
                                                           /s/ David DaSilva
12                                                         _______________________________
                                                           For the Law Office of Telia U. Williams
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                    3
